DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 7, 9-11, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al. (U.S. Patent No. 8,585,341) in view of Stegemoeller et al. (U.S. Patent Pub. No. 2016/0280476).
Regarding claim 1, Oren et al. discloses a system (title; abstract) comprising:
a support structure (figures 5-8, reference #60; figure 9, reference #118) comprising:
a first bay (figures 5-8, reference #64; see figure 9, not labeled, where container 110 is located on top of frame) capable for receiving and holding a portable container of bulk material (figures 7 and 9, reference #10; figure 9, reference #110),
a gravity feed outlet coupled to the first bay capable for routing bulk material from the portable container of bulk material directly to a first outlet location, wherein the gravity feed outlet is a downward sloping chute, the chute sloping from a location proximate the portable container of bulk material downward to the first outlet location, and wherein the gravity feed outlet is physically detached from the portable container of bulk material (figures 5-8, reference #84; figure 9, reference #122; column 8, lines 23-47; column 9, lines 12-20; column 11, lines 41-54; column 13, lines 50-51; (hopper/chute has downward sloping V-shape);
a second bay (see figure 9, not labeled, where container 112 is located on top of frame) capable for receiving and holding a portable container of dry additive (figure 9, reference #112), and
a dry additive outlet system coupled to the second bay capable for routing dry additive from the portable container of dry additive to a second outlet location (figure 9, reference #124 and second outlet location at conveyor 120);

a third gravity feed outlet coupled to the third bay capable for routing bulk material from the second portable container of bulk material, wherein the third gravity feed outlet is a downward sloping chute (figure 9, reference #126 V-shaped hopper with downward slope).
However, the reference fails to explicitly disclose wherein the third gravity feed outlet routes bulk material directly to the first outlet location, the chute sloping to the first outlet location.
Stegemoeller et al. teaches another proppant storage and dispensing system (title).  The reference teaches a third gravity feed outlet coupled to the third bay for routing bulk material from the second portable container of bulk material directly to the first outlet location, wherein the third gravity feed outlet is a downward sloping chute, the chute sloping from a location proximate the second portable container of bulk material downward to the first outlet location (figures 2 and 3, reference #204; [0030]-[0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outlet location of the third gravity feed outlet of Oren et al. to be to directly to the first outlet location as taught by Stegemoeller et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach proppant storage and dispensing systems.  One of ordinary skill in the art would be motivated to modify the outlet location of the third gravity feed outlet to be the first outlet location to permit the portable container and its gravity feed outlet and the second portable container and its gravity feed outlet to be arranged about a single blender so that the discharge of all material is directly to the same outlet location because it decreases equipment footprint at the work site, eliminates or reduces additional equipment used with traditional proppant storage vessels (e.g. conveyer belts), increases proppant particulate volume, and speeds up delivery for work site efficiency and cost savings (Stegemoeller et al. [0033]).
Regarding claim 2, Oren et al. in view of Stegemoeller et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the dry additive outlet system comprises a second gravity feed outlet coupled to the second bay (figure 9, reference #124) and a conveying device coupled to a discharge end of the second gravity feed outlet (figure 9, reference #120).
Regarding claim 3, Oren et al. in view of Stegemoeller et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the conveying device comprises at least one device selected from the group consisting of: a belt conveyer, a feed screw, and an auger (figure 9, reference #120; column 12, lines 39-41).
Regarding claim 4, Oren et al. in view of Stegemoeller et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the dry additive outlet system further comprises a metering gate at the lower end of the second gravity feed outlet (as explained in figures 5-8 which are detailed versions of outlet system of figure 9, reference #124 has metering gate (reference #90) at lower end of gravity feed outlet (reference #84 (same as reference #124 of figure 9)).
Regarding claim 6, Oren et al. in view of Stegemoeller et al. discloses all the limitations as set forth above.  The reference as modified further discloses a control system communicatively coupled to a motor or an actuator on the dry additive outlet system capable to control a metered flow rate of dry additive being routed to the second outlet location (as explained in figures 5-8 which are detailed versions of outlet system of figure 9, reference #124 has actuator (reference #78, 100 and 102) on the outlet system (reference #84 (same as reference #124 of figure 9) that is operated by a control system to control a metered flow rate of material being routed to the second outlet location (column 11, lines 25-40; column 12, lines 1-9; column 13, lines 28-30)).
Regarding claim 7, Oren et al. in view of Stegemoeller et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the support structure further comprises a first discharge gate actuator disposed on the first bay (figure 5, reference #78) and a second 
Regarding claim 9, Oren et al. in view of Stegemoeller et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the support structure is integrated into a mobile trailer unit (figure 9, reference #136; column 12, lines 48-53).
Regarding claim 10, Oren et al. in view of Stegemoeller et al. discloses all the limitations as set forth above.  The reference as modified further discloses a mixing unit (column 13, lines 37-40) wherein the first outlet location comprises a bulk material inlet of the mixing unit (figure 8, reference #86 feeds to mixer by way of conveyor (column 13, lines 37-40) and the second outlet location comprises a dry additive inlet of the mixing unit (figure 9, material outlet to reference #120 conveys to mixing unit (column 13, lines 37-40)).
Regarding claim 11, Oren et al. in view of Stegemoeller et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the mixing unit comprises a metering device capable to provide a metered flow of dry additive from the second outlet location to a mixer (column 12, lines 57-62) (with desired location being mixing unit as explained in column 13, lines 37-40)).
Regarding claim 21, Oren et al. in view of Stegemoeller et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the gravity feed outlet is attached to a frame of the support structure, the frame comprising the first bay and the second bay (figure 5, reference #62; figure 9, reference #118; column 13, lines 23-36).
Regarding claim 22, Oren et al. in view of Stegemoeller et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the second gravity feed outlet is capable to be physically detached from the portable container of dry additive (figures 5-8, reference 
It is noted that the portable container of dry additive is a functional intended effect of the second bay “for receiving and holding a portable container of dry additive”, and as such, the portable container is not a positive structural limitation; therefore, the limitation, “wherein the gravity feed outlet is physically detached from the portable container of dry additive” attempts to further limit the gravity feed outlet in relation to a functional limitation which is not positively recited structure of the claims.
Regarding claim 24, Oren et al. in view of Stegemoeller et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the gravity feed outlet is physically detached from the portable container of bulk material (figures 5-8, reference #84; figure 9, reference #122; column 8, lines 23-47; column 9, lines 12-20; column 11, lines 41-54; column 13, lines 50-51; (hopper/chute has downward sloping V-shape that is part of support structure and physically detached from container as shown in figure 5)) (it is noted that the portable container of bulk material is a functional intended effect of the first bay “for receiving and holding a portable container of bulk material”, and as such, the portable container is not a positive structural limitation; therefore, the limitation, “wherein the gravity feed outlet is physically detached from the portable container of bulk material” attempts to further limit the gravity feed outlet in relation to a functional limitation which is not positively recited structure of the claims).
Claims 1-7, 10, 11 and 21 is/are rejected under 35 U.S.C. 103 as obvious over Christenson et al. (U.S. Patent No. 7,320,539) in view of Mathis et al. (U.S. Patent No. 4,395,128).
Regarding claim 1, Christenson et al. discloses a system (title; abstract) comprising:
a support structure (reference #20) comprising:

a gravity feed outlet coupled to the first bay capable for routing bulk material from the portable container of bulk material directly to a first outlet location, wherein the gravity feed outlet is a downward sloping chute, the chute sloping from a location proximate the portable container of bulk material downward to the first outlet location (figures 1a, 2a and 2b, reference #40 downward chute from container 22 to first outlet location 23);
a second bay (figure 1b, reference #82) capable for receiving and holding a portable container of dry additive (figure 1a, reference #26), and
a dry additive outlet system coupled to the second bay capable for routing dry additive from the portable container of dry additive to a second outlet location (figure 1a, reference #70, 72, 74,76 and 78; column 5, lines 44-53).
a third bay capable for receiving and holding a second portable container of bulk material (figure 1a, reference, #24 and 44) and 
a third gravity feed outlet coupled to the third bay capable for routing bulk material from the second portable container of bulk material directly to the first outlet location, the chute sloping from a location proximate the second portable container of bulk material to the first outlet location (figure 1a, reference #28, 30 and 32) (reference #28 and 30 feed material by gravity to chute 32 to the first outlet location at reference #34).
However, the reference does not explicitly disclose wherein the chute of the third gravity feed outlet is a downward sloping chute.
Mathis teaches another mixing and dispensing tower for concrete (abstract).  The reference teaches a third gravity feed outlet for routing bulk material from the second portable container of bulk material directly to the first outlet location, wherein the third gravity feed outlet is a downward sloping 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angle of the slope of the third gravity feed outlet of Christenson et al. to be downward as taught by Mathis.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach concrete mixing and dispensing towers.  One of ordinary skill in the art would be motivated to modify the slope of the third gravity feed outlet to be downward so that the materials can descend by gravity because this entails considerable savings in energy and space since conveyors are not required (Mathis column 1, lines 22-38), and because selecting one of known designs for a dispenser/outlet would have been considered obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 2, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  The reference as modified further discloses wherein the dry additive outlet system comprises a second gravity feed outlet coupled to the second bay (figure 1a, reference #76) and a conveying device coupled to a discharge end of the second gravity feed outlet (figure 1a, reference #78).
Regarding claim 3, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  The reference as modified further discloses wherein the conveying device comprises at least one device selected from the group consisting of: a belt conveyer, a feed screw, and an auger (figure 1a, reference #78; column 5, lines 44-50).
Regarding claim 4, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  The reference as modified further discloses wherein the dry additive outlet system further comprises a metering gate at the lower end of the second gravity feed outlet (figure 1a, reference #77).
Regarding claim 5, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  The reference as modified further discloses a surge bin (figure 1a and 2a, reference #52) at a discharge end of the conveying device (see figure 2a, surge tank 52 connects at reference #54 which is discharge end of conveyer), wherein the surge bin comprises a metering gate (figure 2a, reference #122  and 125).
Regarding claim 6, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  The reference as modified further discloses a control system communicatively coupled to a motor or an actuator on the dry additive outlet system capable to control a metered flow rate of dry additive being routed to the second outlet location (figure 6, reference #500).
Regarding claim 7, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  The reference as modified further discloses wherein the support structure further comprises a first discharge gate actuator disposed on the first bay (figure 2a, reference #96) and a second discharge gate actuator disposed on the second bay (figure 1a, reference #70, 72, 74 and 77).
Regarding claim 10, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  The reference as modified further discloses a mixing unit (figure 1a, reference #56, 90, 100 and connections between; see parts of figure 2a) wherein the first outlet location comprises a bulk material inlet of the mixing unit (figure 2a, reference #34 and 94) and the second outlet location comprises a dry additive inlet of the mixing unit (figure 1a, reference #54).
Regarding claim 11, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  The reference as modified further discloses wherein the mixing unit comprises a metering device to provide a metered flow of dry additive from the second outlet location to a mixer (figure 1a, reference #54, 56 and 58; column 5, lines 34-36).
Regarding claim 21, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  The reference as modified further discloses wherein the gravity feed outlet is attached to a .
Claims 9, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. in view of Mathis as applied to claim 1 above, and further in view of Oren et al.
Regarding claim 9, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  While the reference discloses the support structure may be transportable (column 5, lines 54-57), the reference does not explicitly disclose wherein the support structure is integrated into a mobile trailer unit.
Oren et al. teaches another container support structure for feeding ingredients (abstract; figures 7-9).  The reference teaches wherein the support structure is integrated into a mobile trailer unit (figure 9, reference #136; column 12, lines 48-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mobile trailer unit of Oren et al. with the apparatus of Christenson et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach container support structures for feeding ingredients.  One of ordinary skill in the art would be motivated to provide a mobile trailer unit because it permits easy and compact transportation of the support structure so that the system may be set up at different locations
Regarding claim 22, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  Oren et al. teaches wherein the second gravity feed outlet is capable to be physically detached from the portable container of dry additive (figures 5-8, reference #84; figure 9, reference #122; column 8, lines 23-47; column 9, lines 12-20; column 11, lines 41-54; column 13, lines 50-51; (hopper/chute is part of support structure that is physically detached from container as shown in figure 5)). 

Regarding claim 24, Christenson et al. in view of Mathis et al. discloses all the limitations as set forth above.  It is noted that the portable container of bulk material is a functional intended effect of the first bay “for receiving and holding a portable container of bulk material”, and as such, the portable container is not a positive structural limitation; therefore, the limitation, “wherein the gravity feed outlet is physically detached from the portable container of bulk material” attempts to further limit the gravity feed outlet in relation to a functional limitation which is not positively recited structure of the claims.  
Nonetheless in the alternative, to further prosecution, the reference does not explicitly disclose wherein the gravity feed outlet is physically detached from the portable container of bulk material.
Oren et al. teaches another container support structure for feeding ingredients (abstract; figures 7-9).  The reference teaches a gravity feed outlet coupled to the first bay capable for routing bulk material from the portable container of bulk material directly to a first outlet location, wherein the gravity feed outlet is a downward sloping chute, and wherein the gravity feed outlet is physically detached from the portable container of bulk material (figures 5-8, reference #84; figure 9, reference #122; column 8, lines 23-47; column 9, lines 12-20; column 11, lines 41-54; column 13, lines 50-51; (hopper/chute has downward sloping V-shape that is part of support structure and physically detached from container as shown in figure 5).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. in view of Mathis as applied to claim 1 above, and further in view of O’Callaghan (U.S. Patent Pub. No. 2013/0135958).
Regarding claim 8, Christenson et al. in view of Mathis discloses all the limitations as set forth above.  While the reference discloses weight sensors for monitoring the material (column 9, lines 47-54), the reference does not explicitly discloses a first fill level sensor and a second fill level sensor.  Since the prior art of O’Callaghan recognizes the equivalency of weight sensors and fill level sensor in the field of particulate metering and blending ([0003])
O’Callaghan teaches another particulate material metering and mixing apparatus (abstract; [0003]).  The reference teaches providing a fill level sensor on the weigh hopper ([0019]; [0063]; [0072]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a first fill level sensor on the weigh hopper of the first bay and a second fill level sensor on the second weigh hopper of the second bay of Christenson et al. in order to provide rapid continuous read-
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774